     Case 2:19-mc-00009-JTF Document 9 Filed 09/12/19 Page 1 of 1                   PageID 60



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

VERONICA DAVIS,

        Plaintiff,

v.                                                           Case No. 2:19-mc-00009

CONN APPLIANCES, INC.,

        Defendant.

                           JOINT STIPULATION OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to this action hereby stipulate to

dismissal of this action with each party to bear its own costs of court, thereby concluding this

matter in its entirety.



Respectfully submitted,


s/ Frank H. Kerney, III                           s/ Robert A. Luskin______________________
Frank H. Kerney, III                              Robert A. Luskin
TBN 035859                                        TBN 027735
MORGAN & MORGAN, TAMPA, P.A.                      GOODMAN MCGUFFEY LLP
201 North Franklin Street, 7th Floor              3340 Peachtree Road NE, Suite 2100
Tampa, Florida 33602                              Atlanta, GA 30326-1084
Phone: (813) 223-5505                             Phone: (404) 264-1500
Fax: (813) 222-2490                               Fax: (404) 264-1737
FKerney@ForThePeople.com                          rluskin@gmlj.com
JessicaK@ForThePeople.com                         Counsel for Defendant
Counsel for Plaintiff
